Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Izumi(US 2009/0269079) teaches a wavelength conversion device comprising: a wavelength converter configured to convert a wavelength band of a wavelength-division multiplex optical signal in which a plurality of optical signals is wavelength-multiplexed(See Paragraph 75, fig. 6 i.e. a wavelength converter(3034) configured to convert a wavelength band of a wavelength-division multiplex optical signal in which a plurality of optical signals is wavelength-multiplexed); a first wavelength filter configured to transmit the wavelength-division multiplex optical signal on an input side of the wavelength converter such that power distribution with respect to a wavelength of the plurality of optical signals is biased(See Paragraph 75, fig. 6 i.e. a first wavelength filter(3032) configured to transmit the wavelength-division multiplex optical signal on an input side of the wavelength converter(3034) such that power distribution with respect to a wavelength of the plurality of optical signals is biased); a second wavelength filter configured to transmit the wavelength-division multiplex optical signal on an output side of the wavelength converter such that the power distribution with respect to the wavelength of the plurality of optical signals is (See Paragraph 75, fig. 6 i.e. a second wavelength filter(3035) configured to transmit the wavelength-division multiplex optical signal on an output side of the wavelength converter(3034) such that the power distribution with respect to the wavelength of the plurality of optical signals is biased).
Izumi does not teach a first detector configured to detect first power of the wavelength-division multiplex optical signal which have been transmitted through the first wavelength filter on the input side of the wavelength converter; a second detector configured to detect second power of the wavelength-division multiplex optical signal which is not transmitted through the first wavelength filter on the input side of the wavelength converter; a third detector configured to detect third power of the wavelength-division multiplex optical signal which have been transmitted through the second wavelength filter on the output side of the wavelength converter; a fourth detector configured to detect fourth power of the wavelength-division multiplex optical signal which is not transmitted through the second wavelength filter on the output side of the wavelength converter; and a controller configured to control a temperature of the wavelength converter such that a difference between a first ratio of the second power to the first power and a second ratio of the fourth power to the third power decreases.
Umeki et al.(US 2021/0405502) teaches a first detector configured to detect first power of the wavelength-division multiplex optical signal which have been transmitted through the first wavelength filter(See Paragraph 46, fig. 5 i.e. a first detector(36) configured to detect first power of the wavelength-division multiplex optical signal which have been transmitted through the first wavelength filter(34)); a third detector configured to detect third power of the wavelength-division multiplex optical (See Paragraph 46, fig. 5 i.e. a third detector(37) configured to detect third power of the wavelength-division multiplex optical signal which have been transmitted through the second wavelength filter(35) on the output side of the wavelength converter(31)); and a controller configured to control a temperature of the wavelength converter(See Paragraph 46, fig. 5 i.e. a controller(40) configured to control a temperature of the wavelength converter(31)).
Wen et al.(US 2015/0071641) teaches a pre optical filter detector(PD1)(945 of fig. 9) and a post optical filter detector(PD2) (955 of fig. 9)  providing feedback to aa control unit(960 of fig. 9)(See Paragraph 83, fig. 9).
However, the prior art of record fails to teach a wavelength conversion device comprising:….a first detector configured to detect first power of the wavelength-division multiplex optical signal which have been transmitted through the first wavelength filter on the input side of the wavelength converter; a second detector configured to detect second power of the wavelength-division multiplex optical signal which is not transmitted through the first wavelength filter on the input side of the wavelength converter; a fourth detector configured to detect fourth power of the wavelength-division multiplex optical signal which is not transmitted through the second wavelength filter on the output side of the wavelength converter; and a controller configured to control a temperature of the wavelength converter such that a difference between a first ratio of the second power to the first power and a second ratio of the fourth power to the third power decreases.
(See Paragraph 75, fig. 6 i.e. a wavelength converter(3034) for converting a wavelength band of a wavelength-division multiplex optical signal in which a plurality of optical signals is wavelength-multiplexed); transmitting the wavelength-division multiplex optical signal on an input side of the wavelength converter such that power distribution with respect to a wavelength of the plurality of optical signals is biased(See Paragraph 75, fig. 6 i.e. a first wavelength filter(3032) for  transmitting the wavelength-division multiplex optical signal on an input side of the wavelength converter(3034) such that power distribution with respect to a wavelength of the plurality of optical signals is biased); transmitting the wavelength-division multiplex optical signal on an output side of the wavelength converter such that the power distribution with respect to the wavelength of the plurality of optical signals is biased(See Paragraph 75, fig. 6 i.e. a second wavelength filter(3035) for  transmitting the wavelength-division multiplex optical signal on an output side of the wavelength converter(3034) such that the power distribution with respect to the wavelength of the plurality of optical signals is biased). 
Izumi does not teach detecting first power of the wavelength-division multiplex optical signal which have been transmitted through the first wavelength filter on the input side of the wavelength converter; detecting second power of the wavelength-division multiplex optical signal which is not transmitted through the first wavelength 
Umeki (US 2021/0405502) teaches detecting first power of the wavelength-division multiplex optical signal which have been transmitted through the first wavelength filter (See Paragraph 46, fig. 5 i.e. a first detector(36) for detecting first power of the wavelength-division multiplex optical signal which have been transmitted through the first wavelength filter(34)); detecting third power of the wavelength-division multiplex optical signal which have been transmitted through the second wavelength filter on the output side of the wavelength converter (See Paragraph 46, fig. 5 i.e. a detector(37) configured to detect third power of the wavelength-division multiplex optical signal which have been transmitted through the second wavelength filter(35) on the output side of the wavelength converter(31)); and controlling a temperature of the wavelength converter(See Paragraph 46, fig. 5 i.e. a controller(40) configured to control a temperature of the wavelength converter(31)).
(See Paragraph 83, fig. 9).
However, the prior art of record fails to teach a wavelength conversion device comprising:… first power of the wavelength-division multiplex optical signal which have been transmitted through the first wavelength filter on the input side of the wavelength converter; detecting second power of the wavelength-division multiplex optical signal which is not transmitted through the first wavelength filter on the input side of the wavelength converter; detecting fourth power of the wavelength-division multiplex optical signal which is not transmitted through the second wavelength filter on the output side of the wavelength converter; and controlling a temperature of the wavelength converter such that a difference between a first ratio of the second power to the first power and a second ratio of the fourth power to the third power decreases.
Claims 2-7 are allowed due to their dependency to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637